DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has incorporated subject matter previously held as allowable into independent form.  Accordingly, the previous rejections have been withdrawn.

Allowable Subject Matter
Claims 3 - 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art of record fails to disclose or reasonably suggest an imaging apparatus, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose the limitations:
an image sensor configured to successively generate image data by continuously imaging an object scene;
a memory configured to successively store the image data generated by the image sensor;
a touch panel configured to output a first signal for commanding shooting preparation by a touch operation of a user and a second signal for commanding shooting by a release operation of releasing the touch operation; and

wherein
the memory includes at least a first storage area and a second storage area,
the processor is configured to successively store the image data according to the first storage format in the first storage area and successively stores the image data according to the second storage format in the second storage area,
the image sensor includes a plurality of pixels disposed in a two-dimensional matrix, and
the image sensor has a first drive mode in which image signals of all pixels in an effective area are output as the image data and a second drive mode in which the image data having the smaller number of pixels than the number of pixels of the image data output in the first drive mode is output by thinning a predetermined pixel column in the effective area, and
the processor is configured to
drive the image sensor in the first drive mode when at least one of the first signal and the second signal is input from the touch panel, and
drive the image sensor in the second drive mode when the first signal and the second signal are not input from the touch panel.


Regarding claim 11, the prior art of record fails to disclose or reasonably suggest an imaging apparatus, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose the limitations:
an image sensor configured to successively generate image data by continuously imaging an object scene;
a memory configured to successively store the image data generated by the image sensor;
a touch panel configured to output a first signal for commanding shooting preparation by a touch operation of a user and a second signal for commanding shooting by a release operation of releasing the touch operation; and
a processor configured to successively store the image data successively generated by the image sensor in the memory according to a first storage format when the first signal is input from the touch panel and store the image data successively generated by the image sensor in the memory according to a second storage format when the second signal is input from the touch panel,
wherein
the memory includes at least a first storage area and a second storage area,
the processor is configured to successively store the image data according to the first storage format in the first storage area and successively stores the image data according to the second storage format in the second storage area,

the processor is configured to delete the image data stored in each of the first storage area and the second storage area when the touch position moves to an outside of a detection area by the touch panel over time based on the position signal successively input from the touch panel.
Accordingly, the claim is considered allowable.

Claims 16 and 17 are method variants of claims 7 and 11, respectively, and are similarly considered allowable.
Accordingly, all dependent claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698                                                                                                                                                                                                        
/Dwight Alex C. Tejano/
Examiner
Art Unit 2698